DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 - 9, and 11 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites limitations directed towards determining blood oxygenation in an innominate or brachiocephalic vein, and providing the blood oxygenation as an approximate measurement of blood oxygenation at a central vena cava. Claim 11 recites a processor configured to perform such steps. Specifically, the claims have been broadened to read on monitoring blood oxygenation at a right innominate or brachiocephalic vein (RIV) or a left innominate vein (LIV).
Applicant’s specification appears to be specific to monitoring blood oxygenation at “clinically relevant veins, including the IJV, LIV, EJV, SCV, femoral (FV) and BV veins” ([0097], as published), but not including the RIV. For example, the specification discloses that the LIV “ … is easier to access than RIV … the LIV approximates central venous oxygenation (S.sub.CVO.sub.2)” ([0081]), and provides numerous examples of monitoring blood oxygenation in the LIV ([0080] - [0087]). However, applicant has not clearly disclosed determining blood oxygenation in a RIV, and providing the blood oxygenation as an approximate measurement of blood oxygenation at a central vena cava. In contrast, the specification describes validation only “that LIV is equivalent to SVC oxygenation in a large population of patients” ([0091]).
The claims are therefore not commensurate in scope with the disclosure, and are deemed to introduce new matter by virtue of undue breadth. To overcome these rejections, examiner suggests amending the claims to add the word “left” before the word “innominate.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is unclear if the “the left innominate vein” attempts to refer to the “innominate or brachiocephalic vein” recited in claim 1, or if these are different veins. For the purposes of examination the limitation will be interpreted as referring to the “innominate or brachiocephalic vein” recited in claim 1.
Claim 11 is indefinite because it recites “the housing is dimensioned to securely and simultaneously hold one or more of the ultrasound probe, the optoacoustic probe, or the light source” in the second to last paragraph. The claim reads on the housing holding only one of “the ultrasound probe, the optoacoustic probe, or the light source.” It is unclear how a housing may hold only one of the recited objects “simultaneously.” It is unclear what must occur at the same time, or “simultaneously,” if only one of the recited objects is held by the housing. For the purposes of examination, any housing configured to hold the ultrasound probe, the optoacoustic probe, and/or the light source will be interpreted as meeting the claim.
Claims 12 - 17 are indefinite by virtue of dependency. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5 - 9, and 11 - 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.1
Independent claim 1 is directed to a method (Step 1). With regard to Step 2A: Prong 1, claim 1 is considered to be directed towards abstract ideas in the form of mental processes because it recites steps of “identifying a site for monitoring an innominate or brachiocephalic vein” and “quantitatively determin[ing] blood oxygenation in venous blood carried by the innominate or brachiocephalic vein.” Specifically, the “identifying” and “determin[ing]” steps, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.
The claim recites additional elements requiring that the identifying ‘uses an ultrasound probe,’ and that the determining uses “an optoacoustic stimulus and an optoacoustic probe non-invasively at the identified site.” The claim further recites “providing the quantitatively determined blood oxygenation in the venous blood carried by the innominate or brachiocephalic vein at the identified site as an approximate measurement of blood oxygenation at a central vena cava.”
With regard to Step 2A: Prong 2, the additional elements of the claim requiring that the identifying ‘uses an ultrasound probe’ and that the determining uses “an optoacoustic stimulus and an optoacoustic probe non-invasively at the identified site.”  merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the identifying uses an ultrasound probe and the determining uses “an optoacoustic stimulus and an optoacoustic probe non-invasively at the identified site”). The additional limitation directed towards “providing the quantitatively determined blood oxygenation” merely recites extra-solution data output. The additional limitation describing that the “quantitatively determined blood oxygenation” is provided as “an approximate measurement of blood oxygenation at a central vena cava” is merely a description of human physiology. Therefore, the additional limitations, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
With regard to Step 2B, as explained above, the additional elements of the claim requiring that the identifying uses an ultrasound probe and that the determining uses “an optoacoustic stimulus and an optoacoustic probe non-invasively at the identified site.”  merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the identifying uses an ultrasound probe and the determining uses “an optoacoustic stimulus and an optoacoustic probe non-invasively at the identified site”). The additional limitation directed towards “providing the quantitatively determined blood oxygenation” merely recites extra-solution data output. The additional limitation describing that the “quantitatively determined blood oxygenation” is provided as “an approximate measurement of blood oxygenation at a central vena cava” is merely a description of human physiology. Therefore, when considered separately and in combination, the additional limitations do not result in the claim, as a whole, amounting to significantly more than the judicial exceptions.

Dependent claim 5 recites that the identifying and determining being “performed simultaneously and continuously.” These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely recite further details of the manner in which the mental steps are performed, and are thus also directed towards judicial exceptions.

Dependent claims 6 and 7 respectively recite additional elements directed towards an axis of the optoacoustic stimulus being parallel or adjusted relative to an axis of the ultrasound probe. These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the axis of the optoacoustic stimulus is parallel or adjusted relative to an axis of the ultrasound probe). 

Dependent claim 8 recites additional elements directed towards the identifying and determining being performed using a single device comprising the ultrasound probe and the optoacoustic probe. These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the identifying and determining are performed using a single device comprising the ultrasound probe and the optoacoustic probe). 

Dependent claim 9 recites additional elements directed towards the  wavelengths of the optoacoustic stimulus. These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the wavelengths of the optoacoustic stimulus are as recited). 

Independent claim 11 is directed to an apparatus (Step 1). With regard to Step 2A: Prong 1, claim 11 is considered to be directed towards abstract ideas in the form of mental processes.  The claim recites a step of “quantitatively determin[ing] blood oxygenation in the detected innominate or brachiocephalic vein,” which, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the ‘determining’ step is performed by a processor, nothing in the claim element precludes the step from practically being performed in the mind. In addition, the claim requires a step of ‘detecting an innominate or brachiocephalic vein’ (“ultrasound probe configured to detect an innominate or brachiocephalic vein of a patient [line 5] … determine blood oxygenation in the detected innominate or brachiocephalic vein [lines 12 - 13] …”), which is a mental step performed by a human using the claimed apparatus. 
The claim recites additional elements requiring that the detecting uses an ultrasound probe, and that the determining is performed by the processor, and is based on the detected optoacoustic waves. The claim further requires that the apparatus comprising a housing, an ultrasound probe, a light source, and an optoacoustic probe, wherein the housing holds the ultrasound and/or optoacoustic probe and/or light source, and wherein the housing can be used to orient the held component(s) towards the vein. The claim further recites that the processor provides the determined blood oxygenation “as an approximate measurement of blood oxygenation at a central vena cava.”
With regard to Step 2A: Prong 2, the additional element of the claim requiring the determining is performed by the processor comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. The additional elements of the claim requiring that the detecting ‘uses an ultrasound probe’ and that the determining is based on the detected optoacoustic waves merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the detecting uses an ultrasound probe and the determining is based on detected optoacoustic waves). Similarly, the additional elements directed towards the structural and functional features of the housing, ultrasound probe, light source, and optoacoustic probe merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use involving the recited features). The additional limitation directed towards ‘providing the determined blood oxygenation’ merely recites extra-solution data output. The additional limitation describing that the “quantitatively determined blood oxygenation” is provided as “an approximate measurement of blood oxygenation at a central vena cava” is merely a description of human physiology. Therefore, the additional limitations, when considered separately and in combination, do not integrate the judicial exceptions into a practical application.
With regard to Step 2B, as explained above, the additional element of the claim requiring the determining is performed by the processor comprise no more than instructions to implement the judicial exception on a computer, or merely use a computer as a tool to perform the judicial exception. Mere instructions to apply an exception using generic computer components do not add significantly more to the judicial exception. The additional elements of the claim requiring that the detecting ‘uses an ultrasound probe’ and that the determining is based on the detected optoacoustic waves merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the detecting uses an ultrasound probe and the determining is based on detected optoacoustic waves). Similarly, the additional elements directed towards the structural and functional features of the housing, ultrasound probe, light source, and optoacoustic probe merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use involving the recited features). The additional limitation directed towards ‘providing the determined blood oxygenation’ merely recites extra-solution data output. The additional limitation describing that the “quantitatively determined blood oxygenation” is provided as “an approximate measurement of blood oxygenation at a central vena cava” is merely a description of human physiology. Therefore, the additional limitations, when considered separately and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.

Dependent claims 12  - 13 recite additional elements directed towards the  housing comprising a gel cavity and towards a gel tube. These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use involving gel as recited). 

Dependent claims 14 and 15 respectively recite additional elements directed towards the housing and an axis of the optoacoustic stimulus being parallel or adjusted relative to an axis of the ultrasound probe. These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use in which the housing is configured as recited). 

Dependent claims 16 and 17 respectively recite additional elements directed towards light source and detector components. These limitations do not integrate the judicial exceptions into a practical application or cause the claim to amount to significantly more than the judicial exceptions because they merely link the judicial exceptions to a particular technological environment or field of use (i.e., the environment or field of use involving light source and detector components as recited). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov et al. (“Optoacoustic measurement of central venous oxygenation for assessment of circulatory shock: clinical study in cardiac surgery patients,” Photons Plus Ultrasound: Imaging and Sensing, Proc. of SPlE Vol. 8493, pp. 89430Y-1:89430Y-5. March 3, 2014, of record, hereinafter “Petrov”) in view of Dixon et al. (US 2013/0172703, of record, hereinafter “Dixon”).
	Regarding claim 1, Petrov shows a method for ultrasound guided optoacoustic measurement of blood oxygenation in a blood vessel comprising: 
	identifying a site for monitoring a blood vessel using an ultrasound probe (ultrasound probe, pg. 89430Y-2, section 2: Materials and methods, 2nd par), and 	
	utilizing an optoacoustic stimulus and an optoacoustic probe (optoacoustic system, pg. 89430Y-2, section 2: Materials and methods, 3rd par) noninvasively (“noninvasive measurements of central venous oxygenation,” pg. 89430Y-1, section 1: Introduction, 2nd par.) at the identified site to quantitatively determine blood oxygenation in venous blood carried by the blood vessel (“optoacoustic system … to measure in real time blood oxygenation …,” abstract; “used a …commercial ultrasound probe … to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par), and 
providing the blood oxygenation (i.e., any output of the values of the determine blood oxygenation is a step of ‘providing’ the blood oxygenation).
Petrov fails to show that the blood vessel at the identified site is an innominate, aka brachiocephalic, vein.
Dixon discloses non-invasive measurement of blood oxygenation. Dixon teaches a blood vessel at an identified site that is an innominate, aka brachiocephalic, vein (“central venous blood (blood in the … brachiocephalic veins…) can be used as a surrogate of the adequacy of oxygen delivery to the whole body,” [0003]; [0013] - [0015]; [0058] - [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Petrov to have the blood vessel at the identified be an innominate, aka brachiocephalic, vein, as taught by Dixon, in order to select an alternate vein to be used as a surrogate of the adequacy of oxygen delivery to the whole body, as discussed by Dixon ([0003]). 
Regarding the recitations of claim 1 directed towards the claimed ‘providing’ being as “an approximate measurement of blood oxygenation at a central vena cava,” it is noted that in the combined invention of Bruck and Dixon, the ‘providing’ would be as “an approximate measurement of blood oxygenation at a central vena cava,” as this is a description of natural human physiology.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of George et al. (US 2010/0022888, of record, hereinafter “George”).
	Regarding claim 3, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. Petrov further shows that the site is identified by first removably applying the ultrasound probe to locate the blood vessel followed by removal of the ultrasound probe and application of the optoacoustic probe (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that applying the ultrasound probe comprises using a patient interface.
George discloses a transducer holder. George teaches applying an ultrasound probe using a patient interface (“transducer holder may be left in place while the transducer is removed … transducers may be fitted to the transducer holders only when required during the procedure,” [0056]; transducer 36 easily removed from the holder 20 when required, [0074] and figs. 2 - 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have applying the ultrasound probe comprise using a patient interface, as taught by George, in order to only have the transducer positioned against the patient’s tissue when required during the procedure, as suggested by George ([0056]).

Claims 4 and 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of Bruck et al. (US 2008/0071172, of record, hereinafter “Bruck”).
	Regarding claim 4, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above discloses the claimed invention substantially as noted above. As explained above in the art rejection of claim 1, Petrov shows that once the blood vessel of interest is located with the ultrasound probe, optoacoustic stimulation is delivered and measurements are performed with the optoacoustic probe (“used a …commercial ultrasound probe …to visualize the IJV and estimate its depth prior to optoacoustic measurements … location of the IJV was marked on the skin with a medical-grade marker. The optoacoustic probe was placed on the marked area…,” pg. 89430Y-2, section 2: Materials and methods, 2nd par).
Petrov fails to show that the ultrasound probe and the optoacoustic stimulus and optoacoustic probe are mounted together in a holder.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and optoacoustic stimulus (fiber 6, [0090]) and optoacoustic probe (opto-acoustic signal receivers, [0092]) mounted together in a holder (attachment 3, [0090] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the ultrasound probe and the optoacoustic stimulus and detector be mounted together in a holder, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).
Regarding claim 7, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above.
Petrov fails to show that an axis of the optoacoustic stimulus is adjusted at an angle with respect to an axis of the ultrasound probe to provide accurate probing from a specific depth in the blood vessel.
Bruck teaches an axis of the optoacoustic stimulus is adjusted at an angle with respect to an axis of the ultrasound probe (“laser fiber 6 can be detached from attachment 3 and can be directed in different direction towards the area 36 that is imaged by the ultrasound,” [0119] and fig. 3A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have an axis of the optoacoustic stimulus be adjusted at an angle with respect to an axis of the ultrasound probe, as taught by Bruck, in order to stimulate an optoacoustic response from any direction, as suggested by Bruck ([0119]).
In the combined invention of Petrov, Dixon, and Bruck, the adjustment of the angle is interpreted as being intended to provide, or at least capable of providing, accurate probing from a specific depth in the innominate vein. Applicant is reminded that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.I.
	Regarding claim 8, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. 
Petrov fails to show that the steps of using the ultrasound probe and utilizing the optoacoustic stimulus and optoacoustic probe comprise using a single device comprising the ultrasound probe and the optoacoustic probe.
Bruck discloses combined 2D pulse-echo ultrasound and optoacoustic systems and methods. Bruck teaches using an ultrasound probe and utilizing an optoacoustic stimulus and an optoacoustic probe that comprises using a single device comprising the ultrasound probe (ultrasound probe 2, [0090 and fig. 1A) and the optoacoustic probe (opto-acoustic signal receivers may be ultrasound sensor array 32, [0092] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the steps of using the ultrasound probe and utilizing the optoacoustic stimulus and optoacoustic probe comprise using a single device comprising the ultrasound probe and the optoacoustic probe, as taught by Bruck, in order to facilitate real-time combination of pulse-echo imaging with optoacoustic imaging, as suggested by Bruck ([0023]).

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of Kanayama et al. (US 2005/0187471, of record, hereinafter “Kanayama”). 
Regarding claim 5, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. As discussed in the art rejection of claim 1 above, Petrov shows that the ultrasound is applied for the purpose of identifying the site for monitoring the blood vessel and that the optoacoustic measuring is performed for the purpose of quantitatively determining blood oxygenation in the venous blood carried by the blood vessel.
Petrov fails to show that the ultrasound application and optoacoustic measuring are performed simultaneously and continuously.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches ultrasound application and optoacoustic measuring performed simultaneously and continuously (“light irradiation and acoustic wave detection in photoacoustic scanning … performed simultaneously with ultrasonic wave transmission and echo reception in ultrasonic scanning,” [0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the ultrasound application and optoacoustic measuring be performed simultaneously and continuously, as taught by Kanayama, in order to remove the difference in acquisition timing between data, so that a moving measurement target moving can be measured more accurately, as suggested by Kanayama ([0098]).
Regarding claim 6, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above.
Petrov fails to show that an axis of the optoacoustic stimulus is parallel to an axis of the ultrasound probe.
Kanayama discloses a non-invasive subject-information imaging method and apparatus. Kanayama teaches an axis of optoacoustic stimulus that is parallel to an axis of an ultrasound probe (figs. 3, 4A, 4B, 5: axes of optical fibers 71 are parallel to axes of electroacoustic conversion elements 54). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov, and Dixon to have the axis of the optoacoustic stimulus be parallel to an axis of the ultrasound probe, as taught by Kanayama, in order to provide even illumination to the tissue region to be examined, to thereby improve signal quality by avoiding differences in measured optoacoustic signal intensity that are due to differences in illumination intensity rather than difference in tissue structure, as is understood in the art. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petrov and Dixon as applied to claim 1 above, and further in view of Nakamura (US 2017/0143278, of record).
	Regarding claim 9, the combined invention of Petrov and Dixon discloses the claimed invention substantially as noted above. 
Petrov is not specific to the optoacoustic stimulus being provided with a pair of wavelengths selected from: 760 nm and 800 nm; 1064 nm and 800 nm; and 760 nm and 1064 nm.
Nakamura discloses an object information acquiring apparatus and a signal processing method. Nakamura teaches optoacoustic stimulus with wavelengths of 760 nm and 800 nm ([0059]; “the absorption spectrum in FIG. 2 shows, the inclination of the absorption spectrum of deoxy-hemoglobin and that of oxy-hemoglobin are different at wavelengths 760 nm and 800 nm,” [0088]; “two wavelengths: about 760 nm and about 800 nm, are used to acquire signals,” [0095]; [0099]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Petrov and Dixon to have the optoacoustic stimulus be with wavelengths of 760 nm and 800 nm, as taught by Nakamura, in order to select proper wavelengths necessary to make use of the differences in absorption of deoxy-hemoglobin and oxy-hemoglobin to provide for accurate measurements, as suggested by Nakamura ([0088]).

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US 2008/0071172, of record, hereinafter “Bruck”) in view of Petrov et al. (“Optoacoustic measurement of central venous oxygenation for assessment of circulatory shock: clinical study in cardiac surgery patients,” Photons Plus Ultrasound: Imaging and Sensing, Proc. of SPlE Vol. 8493, pp. 89430Y-1:89430Y-5. March 3, 2014, of record, hereinafter “Petrov”) and Dixon et al. (US 20130172703), hereinafter “Dixon”).
	Regarding claim 11, Bruck shows an apparatus comprising:
	a housing (attachment 3, [0090] and fig. 1A);
	an ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) configured to detect a vein of a patient;
a light source (laser beam, [0090]; laser 4, [0111] and fig. 1B) to generate optoacoustic waves (“laser producing the optoacoustic signal,” [0110]) at a site on the patient where the vein is detected;
	an optoacoustic probe (opto-acoustic signal receivers … ultrasound sensor array 32, [0092]) configured to detect the optoacoustic waves generated at the site; and 
	a processor coupled to the optoacoustic probe (processor 33, [0122] and fig. 1B);
	wherein the housing is dimensioned to securely hold the ultrasound probe (see fig. 1A depicting attachment 3 holding ultrasound probe 2) and to be placed over a skin of a patient to orient the ultrasound probe toward the vein.
	Bruck fails to show that the processor is configured to quantitatively determine blood oxygenation in the detected vein and to provide the blood oxygenation. Petrov also fails to show that the detected vein is an innominate, aka brachiocephalic, vein.
	Petrov discloses optoacoustic measurement of central venous oxygenation for assessment of circulatory shock. Petrov teaches a processor (computer, pg. 89430Y-2, section 2: Materials and methods, 3rd par) configured to quantitatively determine blood oxygenation in a detected vein (“optoacoustic system … to measure in real time blood oxygenation …,” abstract; figs. 3 and 4 and captions beneath). The processor also ‘provides’ the blood oxygenation, as any output of the values of the determine blood oxygenation is a step of ‘providing’ the blood oxygenation.
Dixon discloses non-invasive measurement of blood oxygenation. Dixon teaches a detected vein that is an innominate, aka brachiocephalic, vein (“central venous blood (blood in the … brachiocephalic veins…) can be used as a surrogate of the adequacy of oxygen delivery to the whole body,” [0003]; [0013] - [0015]; [0058] - [0059]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bruck to have the processor be configured to quantitatively determine blood oxygenation in the detected vein and to provide the blood oxygenation, as taught by Petrov, in order to provide accurate measurements of central venous oxygenation, as suggested by Petrov (abstract). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bruck and Petrov to have the detected vein be an innominate, aka brachiocephalic, vein, as taught by Dixon, in order to select an alternate vein to be used as a surrogate of the adequacy of oxygen delivery to the whole body, as discussed by Dixon ([0003]). 
	Regarding the preamble of claim 11, the combined invention of Bruck, Petrov, and Dixon is interpreted as being “for non-invasive ultrasound guided optoacoustic measurement and quantitative determination of blood oxygenation in a blood vessel.” 
	Regarding the recitations of claim 11 directed towards the claimed ‘providing’ being as “an approximate measurement of blood oxygenation at a central vena cava,” it is noted that in the combined invention of Bruck, Petrov, and Dixon, the ‘providing’ would be as “an approximate measurement of blood oxygenation at a central vena cava, as this is a description of human physiology.
Regarding claim 15, the combined invention of Bruck, Petrov, and Dixon discloses the claimed invention substantially as noted above. Bruck further shows that the housing (attachment 3, [0090] and fig. 1A) is configured to hold the ultrasound probe (ultrasound probe 2, [0090] and fig. 1A) and the optoacoustic probe (opto-acoustic signal receivers … ultrasound sensor array 32, [0092]) such that an axis of the ultrasound probe and an axis of the optoacoustic probe are at an angle to each other (see fig. 1A depicting ultrasound probe 2 and ultrasound sensor array 32 with an angle therebetween).
	 
Claims 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck, Petrov, and Dixon, as applied to claim 11 above, and further in view of Asao et al. (WO 2016/051749, of record, hereinafter “Asao”). 
Regarding claim 12, the combined invention of Bruck, Petrov, and Dixon discloses the claimed invention substantially as noted above. 
Bruck fails to show that the housing comprises a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to the skin of a patient.
Asao discloses an object information acquiring apparatus. Asao teaches a housing that comprises a gel cavity (first space 131, [0076] and fig. 10) that is adapted to hold an acoustic gel (matching gel supplied to the first space 131, [0077]) that directly communicates a face of an ultrasound probe and face of an optoacoustic probe to a skin of a patient (“lower part of the space is open. When the photoacoustic measurement is performed, the opening at the lower part of the first space 131 … is closed by contacting the surface of the object 113,” [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of the combined invention of Bruck, Petrov, and Dixon to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient, as taught by Asao, in order to effectively couple the patient’s tissue to the detection elements, as is conventional in the art. 
Regarding claim 13, the combined invention of Bruck, Petrov, Dixon, and Asao discloses the claimed invention substantially as noted above.
Bruck fails to show a gel fill tube that provides for filling and maintaining a fill of the gel cavity.
Asao teaches a gel fill tube that provides for filling and maintaining a fill of the gel cavity (duct to supply gel to the first space, [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the housing of the combined invention of Bruck, Petrov, and Dixon to comprise a gel cavity that is adapted to hold an acoustic gel that directly communicates a face of the ultrasound probe and face of the optoacoustic probe to a skin of a patient, as taught by Asao, in order to ensure an sufficient gel is available to effectively couple the patient’s tissue to the detection elements, as is conventional in the art. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck, Petrov, and Dixon, as applied to claim 11 above, and further in view of Someda et al. (US 2011/0088477, hereinafter “Someda”). 
Regarding claim 14, the combined invention of Bruck, Petrov, and Dixon discloses the claimed invention substantially as noted above. 
Bruck fails to show that the housing is configured to hold the ultrasound probe and the optoacoustic probe such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel.
Someda discloses a photoacoustic-ultrasonic system. Someda teaches a housing (probe case 30, [0032] and fig. 1A) configured to hold an ultrasound probe (ultrasonic transducer 4a, [0032] - [0033] and fig. 1B) and an optoacoustic probe (photoacoustic transducer 4b, [0032] - [0033] and figs. 1B) such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel (see fig. 1B; “ultrasonic transducer 4a and the photoacoustic transducer 4b have a positional relation in which the ultrasonic transducer 4a is provided in parallel to any one of four sides of the photoacoustic transducer 4b which is two-dimensionally arrayed,” [0042]. Also refer to alternate embodiment in figs. 7A - 7B depicting transducers 4a and 4b with parallel axes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bruck, Petrov, and Dixon to have the housing be configured to hold the ultrasound probe and the optoacoustic probe such that an axis of the ultrasound probe and an axis of the optoacoustic probe are in parallel, as taught by Someda, in order to position the ultrasound probe and the optoacoustic probe on the same plane, to thereby achieve an appropriate contact condition with the inspection object, as suggested by Someda ([0029]). 

Claims 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck, Petrov, and Dixon, as applied to claim 11 above, and further in view of Shigeta (US 2016/0058289, of record).
Regarding claim 16, the combined invention of Bruck, Petrov, and Dixon discloses the claimed invention substantially as noted above. 
Bruck is not specific to the light source being selected from an optical parametric oscillator (OPO), laser diode, light emitting diode (LED), pulsed laser diode, dye laser, or solid state laser.
Shigeta discloses an optoacoustic wave detector and optoacoustic imaging device. Shigeta teaches a light source that is an LED (light source 24, [0032] and fig. 2; “light source 24 is an LED light source,” [0036]; [0038] - [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Bruck, Petrov, and Dixon by substituting Bruck’s light source with an LED, as taught by Shigeta, in order to make the light source compact, and to irradiate the tested object with pulsating light having a high emission frequency with a simple structure, in order to acquire more cross-sectional image information per unit time, and thus to obtain an optoacoustic image with higher sharpness and higher definition, as suggested by Shigeta ([0038]). 
Regarding claim 17, the combined invention of Bruck, Petrov, and Dixon discloses the claimed invention substantially as noted above. 
Bruck is silent as to whether or not the optoacoustic probe includes a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, capacitive micromachined ultrasonic transducers (CMUTs), and optically-based ultrasound detectors including interferometric detectors, optical beam deflecting detectors, pressure-sensitive optical elements.
Shigeta teaches a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics (piezoelectric elements, [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Bruck, Petrov, and Dixon to have the optoacoustic probe include a piezodetector that is based on piezomaterials selected from piezopolymers and piezoceramics, as taught by Shigeta, in order to simplify manufacturing complexity and reduce expanse by using conventional detector elements, as is well understood in the art. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claims 3 - 4 are interpreted as reciting additional elements that integrate the judicial exception into a practical application and/or amount to significantly more than the judicial exception.